Citation Nr: 1627360	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a compensable rating for residuals of a right fifth metacarpal fracture (right little finger disability).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to May 1983.  The appeal seeking a compensable rating for bilateral hearing loss is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective February 25, 2011 and denied service connection for a left great toe disability.  [That rating decision also decided other claims, but the Veteran's October 2012 notice of disagreement (NOD) limited his appeal to the claims seeking service connection for left great toe and right little finger disabilities, and a higher rating for bilateral hearing loss.]  The appeal seeking a compensable rating for a right little finger disability is from a July 2013 rating decision that granted service connection for such disability, rated 0 percent, effective February 25, 2011.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2015, the Board denied the Veteran service connection for a left great toe disability and remanded the remaining matters on appeal for additional development.


FINDINGS OF FACT

1.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level III in the right ear or Level II in the left.

2.  The Veteran's residuals of a right little finger disability have been manifested by subjective complaints of stiffness and pain; arthritis or disability equivalent to amputation of the finger (without metacarpal resection at the proximal interphalangeal joint or proximal thereto) is not shown. 




CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code (Code) 6100 (2015).

2.  A compensable rating for residuals of a right fifth metacarpal fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5003, 5156, 5227, 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Letters dated in March 2011 and March 2014 and statements of the case (SOCs) dated in September 2013 and May 2014 properly provided the Veteran notice on the downstream issue of entitlement to increased initial ratings for the bilateral hearing loss and a right little finger disability.  During the May 2015 hearing, the undersigned explained the issues and identified certain types of evidence that may help substantiate the Veteran's claim.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In September 2013, the Board remanded these matters for updated VA treatment records and new VA examinations; the AOJ has substantially complied with the remand instructions.  April 2012, April 2014, May 2014, and December 2015 VA examinations were conducted in conjunction with this appeal.  Cumulatively, the reports of these examinations reflect familiarity with the record and adequately describe the pertinent features of the Veteran's bilateral hearing loss and right little finger disabilities to allow for application of the relevant rating criteria.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

Bilateral Hearing Loss

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85.  Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is used when speech discrimination tests are inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86.  

On June 2011 private audiological evaluation audiometry, puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
20
40
LEFT
10
15
30
50
60

Speech discrimination tests showed 100 percent discrimination in each ear.  There is no indication that this examination employed the Maryland CNC speech discrimination test, as required by 38 C.F.R. § 4.85.

On April 2012 VA audiological examination audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
40
LEFT
10
10
25
50
60

The average puretone thresholds were 23 in the right ear and 36 in the left.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 90 percent in the left.  Under Table VI, such findings reflect Level III hearing in the right ear and Level II in the left, which warrant a 0 percent rating under Table VII.  38 C.F.R. § 4.85.  

On October 2012 private audiological evaluation audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
25
45
LEFT
25
20
30
55
55

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  However, the examination report specifically notes usage of a methodology other than the Maryland CNC word list, as required under 38 C.F.R. § 4.85.  The examiner noted the Veteran had difficulty hearing and understanding conversation in quiet and especially in noisy environments, and said others may have to repeat themselves.

In his October 2012 NOD, the Veteran argued (without explanation) that his hearing loss symptoms are more consistent with an evaluation of at least 10 percent.

On July 2013 private audiological evaluation audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
45
LEFT
20
25
30
55
55

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examination report specifically notes usage of a methodology other than the Maryland CNC word list required under 38 C.F.R. § 4.85.

On May 2014 VA audiological evaluation audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
20
40
LEFT
25
20
30
55
55

The average puretone thresholds were 25 decibels in the right ear and 41 in the left.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  Under Table VI, such findings reflect Level I hearing in each ear, and warrant a 0 percent rating under Table VII.  Id.  The examiner noted that the Veteran's hearing loss did not have any functional impact, but his tinnitus caused problems and was annoying, affecting his mood and concentration.

At the May 2015 hearing, the Veteran alleged that his hearing loss has worsened but did not advance any specific argument or present any relevant evidence.  
On December 2015 VA audiological evaluation audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
40
LEFT
10
20
30
55
60

The average puretone thresholds were 21 decibels in the right ear and 41 in the left.  Speech audiometry revealed speech recognition ability of 98 percent in each ear.  Under Table VI, such findings reflect Level I hearing in each ear, and warrant a 0 percent rating under Table VII.  Id.  The examiner noted that the Veteran's hearing loss did not cause any functional impact, but his tinnitus caused problems and was annoying, affecting his mood and concentration.

As the June 2011, October 2012, and July 2013 private audiometry reports did not employ the Maryland CNC speech discrimination test, they are inadequate for rating purposes.  38 C.F.R. § 4.85.  Regardless, if considered findings of 100 percent discrimination in each ear obviously would not support the Veteran's claim (as they reflect hearing for speech was unimpaired).  

In summary, no audiometry during the evaluation period found the Veteran's hearing acuity declined to a level warranting a compensable rating under the schedular criteria; accordingly, a compensable rating for the hearing loss disability is not warranted.

Right Little Finger

The Veteran's right little finger disability may be rated under Codes 5156, 5227, or 5230.  Under Code 5227, a (single) 0 percent rating is warranted for any ankylosis of the ring or little finger.  Code 5230 also provides for a single 0 percent rating for any limitation of motion of the ring or little finger.  However, a 10 percent rating may be assigned where there is less than compensable limitation of motion if motion is painful and there is X-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, Code 5003.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Under Code 5156, a 10 percent rating is warranted for amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, and a 20 percent rating is warranted for amputation of the little finger with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's postservice treatment records are largely silent for any evaluations or treatment for a right little finger disability.  In January 2011, he complained of right little finger numbness and tingling daily, and arthritis in his right hand.  However, arthritis was not confirmed by X-ray.  In March 2011, he was seen for concerns about arthritis in his right hand because he had fractured it several years prior.  In April 2011, he fell from a bunk bed and complained of right wrist pain and deformity.  Examination of the right hand found deformity at the wrist; no right little finger problems were noted.  April 2011 X-rays showed an old fracture in the right fifth metacarpal but did not show current abnormalities in that finger.  An April 2011 neurological evaluation found good movement and sensation in the fingers.  June 2011 X-rays again showed an old fracture in the right fifth metacarpal.  In August 2011, the Veteran claimed service connection for residuals of a right little finger injury.  In his November 2013 NOD, he argues (without explanation) that his symptoms are more consistent with a higher rating.  

On April 2014 VA examination, the diagnosis was a history right fifth metacarpal strain with fracture in 1982.  The examiner noted the fractured finger was casted for three months post-injury, and said the Veteran had recently been complaining of pain rated 2 to 4/10 in severity, increasing to as much as 7/10 that year.  He also reported flare-ups that caused increased pain.  However, there was no limitation of motion and no evidence of painful motion in any fingers, including on repetitive use testing.  There was also no functional loss or impairment of any fingers, or pain on palpation.  Strength was normal, and the examiner found no evidence of ankylosis or other pertinent physical findings.  There was no deformity of the right fifth finger.  Imaging studies were reviewed, and showed a distal radius fracture in the right hand that was unrelated to the fifth finger.  In addition, there were stable findings of a slack wrist since August 2012 with continued healing of a distal radial fracture.  The examiner specifically found that the Veteran's right little finger disability did not produce such dire functional impairment that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

At the May 2014 hearing, the undersigned noted an obvious right little finger deformity.  The Veteran testified that he has had pain in the little finger ever since he broke his wrist.  He also reported stiffness and arthritis, but did not identify any X-rays showing arthritis.  

On December 2015 VA examination, the diagnosis was minimal residuals of fractures of the fifth metacarpal bone in the right hand.  The Veteran said he was right-hand dominant and denied flare-ups of his right little finger disability, as well as having functional impairment of the finger.  On examination, the examiner noted that the fracture site was in the "mid portion of the [fifth] metacarpal bone and did not involve joints," and therefore, range of motion testing was not indicated.  There was no evidence of pain with use of the hand, localized tenderness, or pain on palpation.  The examiner noted the Veteran was being examined immediately after repetitive use over time, and there were no limitations due to pain, weakness, fatigability, or incoordination.  His right hand grip was normal and there was no sign of muscle atrophy.  There was a minimal, nontender deformity in the mid-portion of the fifth metacarpal bone that was nontender to palpation.  No malunion or nonunion of the fifth metacarpal bone was noted.  There was also no joint, nerve, or vascular involvement found.  The examiner noted no other pertinent physical findings or scars.  Imaging studies were not conducted, but the examiner noted that a December 2015 X-ray showed mild angulation with questionable callus formation when compared to a study in April 2014, but no new evidence of fracture or dislocation was seen.  The examiner found that the Veteran's right fifth finger disability did not impact on his ability to perform any type of occupational tasks.  Based on the normal service separation examination in April 1983 and December 2015 X-ray report, the examiner found the Veteran had a mild, asymptomatic residual of a right fifth metacarpal bone fracture.  The examiner specifically found that the Veteran's right little finger disability did not produce such dire functional impairment that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

At the outset, the Board notes that Codes 5227 and 5230 do not provide any bases for awarding a rating in excess of 0 percent, and the Veteran is not shown to have any limitation of motion or ankylosis of the right little finger.  Therefore, those Codes will not be discussed further.  In addition, there is no X-ray evidence of right little finger arthritis.  Thus, a compensable rating based on painful but less than compensably limited motion (under Code 5003) is also not warranted.  Therefore, to warrant a compensable rating, the evidence must show amputation of the right fifth finger or disability equivalent to amputation.  The evidence clearly shows here that the Veteran's right fifth finger is intact, and there is no medical evidence which suggests the disability picture presented is equivalent to amputation.  Notably, both VA examiners found that the little finger is essentially asymptomatic, and specifically opined that it was not productive of functional impairment equivalent to that associated with amputation and prosthesis.  Accordingly, a compensable rating for residuals of a right fifth metacarpal fracture is not warranted.

Extraschedular Considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's bilateral hearing loss is mild, and examiners have consistently opined that it causes no functional impairment associated with such disability; his right little finger disability is manifested by subjective complaints of pain and stiffness which interferes with motion (but does not result in any significant functional impairment, as the Veteran himself acknowledged on December 2015 VA examination).  The schedular criteria clearly encompass all symptoms and impairment shown and/or alleged, and, therefore, are not inadequate.  Consequently, referral for extraschedular consideration is not warranted.

Finally, it is not alleged (nor suggested by the record) that the Veteran's bilateral hearing loss and right little finger disabilities, individually or in concert with other service connected disabilities, prevent him from engaging in gainful employment.  Hence, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied.

A compensable rating for residuals of a right fifth metacarpal fracture is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


